Case 2:20-mj-00088-MAT Document 12 Filed 03/04/20 Page 1 of 1

AQ 2 (Res HEED Arrest Warrant mommommmne’ ML) enema NTERED

—— LODGED ~___RECENVED
MAR 04 2020 SP

AT SEATTLE
RK U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT
for the

Western District of Washington

United States of America

v. }

} Case No. _ \
Cameron Shea ) M J 20 0 8 & C |
)
}
}
Defemiant
ARREST WARRANT
Ta: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
frame of persua to be urvesteds Cameron Shea .

wha is accused of an offense or violation based on the followin document filed with the court:

O Indiciment O Superseding tndictinent OC tilormation =. Superseding information w Compliant

CO} Probation Violation Petition CF Supervised Release Violation Petition — O Violation Notice Order of the Court

this offease is brietls described as follows:

Conspiracy, in violation of Fitle 18, United States Code, Section 371

Dae: @ 2s lee | Nu Lorn + -

dastceme dfics + Sttttatiss

City and state Seatte. Washas ton Mary Alice Ihetier, United States Magistrate Judge
: Pranted name cit ith

 

, Return : :

This warrant « ‘Stan on Wl 2 25 | ZO. andthe person was arrested anita he [24 20

ab rans Gad stite,

rae
Date. 2 2G | 20 , ,
here sth fhiece < staalies

se! Sn FOL

Pravitesd mame antd ttt

 

 
   

 

 

 

SAO 2CT8RGT?*

CLE
WESTERN DISTRICT OF WASHINGTON
Y DEPUTY

\

 

 
